       Case 3:20-cv-04677-JD Document 156 Filed 09/07/21 Page 1 of 3



 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     MATTHIAS A. KAMBER - # 232147
 3   mkamber@keker.com
     PAVEN MALHOTRA - # 258429
 4   pmalhotra@keker.com
     SHARIF E. JACOB - # 257546
 5   sjacob@keker.com
     THOMAS E. GORMAN - # 279409
 6   tgorman@keker.com
     EDWARD A. BAYLEY - # 267532
 7   ebayley@keker.com

 8   633 Battery Street
     San Francisco, CA 94111-1809
 9   Telephone:     415 391 5400
     Facsimile:     415 397 7188
10
     Attorneys for Defendant
11   NETFLIX, INC.

12                                  UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14   BROADCOM CORPORATION, et al.,                    Case No. 3:20-cv-04677-JD
15                   Plaintiffs,                      NOTICE OF INSTITUTION OF INTER
                                                      PARTES REVIEW ON THE ’138 PATENT
16             v.
17   NETFLIX, INC.,                                   Judge:     Honorable James Donato
18                   Defendant.
                                                      Trial Date: None Set
19
20

21

22

23

24

25

26

27

28


                    NOTICE OF INSTITUTION OF INTER PARTES REVIEW ON THE ’138 PATENT
                                         Case No. 3:20-cv-04677-JD
     1747014
        Case 3:20-cv-04677-JD Document 156 Filed 09/07/21 Page 2 of 3



 1             TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
 2             Pursuant to the Court’s June 3, 2021 Order, (Dkt. No. 123), Netflix hereby gives notice
 3
     that the Patent Trial and Appeal Board (the “Board”) has instituted inter partes review (“IPR”) of
 4
     the final 5 claims of U.S. Patent No. 8,572,138 (the “’138 patent”). The Board has now instituted
 5
     IPR on 7 of the 10 (70%) petitions filed by Netflix.
 6

 7             Attached hereto as Exhibit A is a true and correct copy of the Board’s September 7, 2021

 8   Decision Granting Institution of Inter Partes Review of U.S. Patent No. 8,572,138 B2 in

 9   IPR2021-00542. The Board instituted IPR of claims 11, 12, 14, 22, and 24 of the ’138 patent,
10
     and, in combination with the previous institution decision on claims 1, 9, 16, 19, and 23 of the
11
     ’138 patent in IPR2020-01582, (see Dkt. No. 109-1, ¶ 9 & Ex. F), all 8 claims of the ’138 patent
12
     asserted by Broadcom are under IPR.
13
               Moreover, 33 of 81 (41%) of the asserted claims and 5 of 12 (42%) of the asserted patents
14

15   in this litigation are now in IPR. In addition, Netflix’s motion for reconsideration of the Board’s

16   May 17, 2021 Decision Denying Institution of Inter Partes Review of U.S. Patent No. 8,365,183
17   B2 remains pending. If the Board were to grant the motion for reconsideration, 41 of 81 (51%) of
18
     the asserted claims and 6 of 12 (50%) of the asserted patents would be in IPR.
19
               Netflix’s motion to dismiss under 35 U.S.C. § 101 is also pending. Should the Court grant
20
     the motion, particularly as to the ’079 and ’245 patents, 2 patents with 11 asserted claims would
21

22   be eliminated from this case, leaving 33 of 70 (47%) of the remaining claims and 5 of 10 (50%)

23   of the remaining patents under IPR. If the motion to dismiss and the motion for reconsideration

24   are both granted, 41 of 70 (59%) of the asserted claims and 6 of 10 (60%) of the asserted patents
25   would be under IPR.
26
     /////
27
     /////
28

                                                     1
                    NOTICE OF INSTITUTION OF INTER PARTES REVIEW ON THE ’138 PATENT
                                         Case No. 3:20-cv-04677-JD
     1747014
       Case 3:20-cv-04677-JD Document 156 Filed 09/07/21 Page 3 of 3



 1                                                 Respectfully submitted,

 2

 3   Dated: September 7, 2021                      KEKER, VAN NEST & PETERS LLP

 4                                           By:   /s/ Sharif E. Jacob
                                                   ROBERT A. VAN NEST
 5                                                 MATTHIAS A. KAMBER
                                                   PAVEN MALHOTRA
 6                                                 SHARIF E. JACOB
                                                   THOMAS E. GORMAN
 7                                                 EDWARD A. BAYLEY
 8                                                 Attorneys for Defendant
                                                   NETFLIX, INC.
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  2
                 NOTICE OF INSTITUTION OF INTER PARTES REVIEW ON THE ’138 PATENT
                                      Case No. 3:20-cv-04677-JD
     1747014
